Citation Nr: 1538351	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-36 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for posttraumatic stress disorder (PTSD).

It is noted that the Board previously denied service connection for an acquired nervous disorder and a personality disorder in October 1985.  At the time, the Veteran did not indicate that she had been the victim of a personal assault in service and had not been diagnosed as having PTSD. Thus, the present claim of service connection for PTSD is a new claim with a new factual basis and will be reviewed on a de novo basis.  

The Veteran and her husband testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in May 2015.  A copy of the hearing transcript is of record.


FINDING OF FACT

PTSD is etiologically related to a personal assault stressor in service that is corroborated by service records demonstrating a change in behavior.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is fully granting the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2015).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that similar, but nonetheless separate, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).   Entitlement to service connection for PTSD, in particular, requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304(f) and 4.125.

VA treatment records dated January 2007 and March 2007, as well as a September 2008 VA examination report, reflect diagnoses of PTSD.  Therefore, element (1) of service connection has been met.

With respect to element (2), evidence of an in-service stressor, the Veteran testified at her May 2015 hearing that she was sexually assaulted during service.  She stated that she excelled during basic training.  She went home after graduation from basic training and visited her recruiting station.  She and others went out to celebrate, and she left her car at the recruiting station.  She drove back there with her recruiter, who asked her to step inside the station because he had forgotten some things.  When she accompanied him inside, he assaulted her.  She stated that, after this incident, she started having anxiety, gaining weight, and experiencing migraine headaches.  She also stated that she married someone very soon after in an attempt to "feel safe."  Nevertheless, she testified that her overall functioning deteriorated over time, and she attempted suicide in 1980.

If, as here, a PTSD claim is based on an alleged personal or sexual assault in service, then evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  See M21-1 IV.ii.1.D.5.m.   

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  M21-1 III.iv.4.H.4.d.

In this case, the Veteran's service records include a January 1979 letter of commendation acknowledging her excellent performance in basic training.  Beginning in February 1979, the Veteran started complaining of migraine headaches.  In September 1979, the Veteran was seen for complaints relating to marital discord.  Records dated in January 1980 indicate the Veteran attempted suicide, and continued to experience chronic marital maladjustment.  

The Veteran underwent a psychiatric evaluation in February 1980.  The evaluating physician noted that her first marriage was characterized by abuse, and that she married "impulsively" during service.  After the marriage, she was stationed in San Francisco, and preceded her husband there by one year.  There were recurrent difficulties during that year.  The Veteran and her husband had a difficult adjustment to life in the Bay Area.  The Veteran had severe bouts of recurrent migraines, and the quality of her work deteriorated.  Her husband had given her an ultimatum to get out of the Army or he would divorce her.  The examiner noted that the Veteran decompensated further, resulting in a suicide attempt.  She was diagnosed as having a personality disorder.

On her separation examination in February 1980, she reported a positive history of depression and nervous trouble.  Her Form DD-214 indicates that she was discharged due to apathy, defective attitudes, and/or an inability to expand effort constructively.  After service, a March 1982 VA examination diagnosed recurrent major depressive disorder.

The Veteran underwent a VA examination in September 2008.  She was diagnosed with PTSD and major depressive disorder.  The examiner stated that the evidence was not consistent with the occurrence of a military sexual assault.  She stated that, at the time the Veteran initiated treatment for PTSD, she endorsed symptoms of avoidance and intrusive thoughts from negative childhood experiences and seeing her dog mauled last year.  The examination in service noted an abusive first marriage and a problematic second marriage, and only a personality disorder was diagnosed.  Private records from 2004 also diagnosed anxiety but not PTSD.  The examiner stated that the Veteran clearly met the criteria for PTSD, but the stressor remained unclear.  She also stated that there is evidence that the Veteran was experiencing PTSD due to childhood abuse from her siblings, which suggested that her problems preexisted service.  The existence of a personality disorder also supports the idea that her earlier years contained difficulties which thwarted normal development.

Initially, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  In this case, the Veteran's August 1978 enlistment examination was normal, and therefore she is presumed to have been in sound condition at the time she entered service.

This "presumption of soundness" may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2014).

The evidence suggesting a preexisting condition consists of the Veteran's statements regarding abuse during her childhood and first marriage, and the September 2008 VA opinion noting that PTSD could be associated with abuse and other events which occurred prior to service.  While this evidence has been considered, it does not clearly and unmistakably establish the existence of a preexisting psychiatric condition prior to service.  That is, reasonable minds can differ as to whether a psychiatric condition existed prior to enlistment, particularly in light of the Veteran's January 1979 commendation letter, which indicates she functioned at a high level during basic training.  Therefore, the presumption of soundness has not been rebutted.

As to the Veteran's claimed stressor in service, the Veteran did not report being sexually assaulted until many years after service.  However, her service records clearly reflect a change in her behavior indicative of such an assault.  The January 1979 commendation letter indicates that she excelled during basic training, and there are no indications of any problems, including health problems, prior to that date.  However, beginning in February 1979, after her alleged assault, her records corroborate her testimony that she experienced migraine headaches, entered into an "impulsive" marriage, experienced subsequent marital discord, and attempted suicide.  Her Form DD-214, which noted that the Veteran was discharged due to apathy and defective attitudes, also represents a marked shift in the Veteran's behavior when compared to her January 1979 commendation.  

In-service and post-service psychiatric opinions attribute the Veteran's decompensation to various etiologies, but not a military sexual assault specifically.  However, the Board is mindful that veterans claiming service connection for PTSD due to personal assault face unique problems documenting their claims.   Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may reluctant to discuss it even in the context of medical treatment.  In this case, the Board finds that the Veteran's assertion of being sexually assaulted in service is corroborated by the dramatic shift in her behavior and overall functioning after basic training.  Therefore, resolving all reasonable doubts in her favor, the Board finds that element (2) of service connection for PTSD, the occurrence of an in-service stressor, has been met.

Finally, with respect to element (3), a link between the Veteran's PTSD and the verified stressor, treatment records dated January 2007 and March 2007 reflect diagnoses of PTSD due to military sexual trauma from a VA psychiatrist.  This element has therefore been satisfied.

As all three elements have been satisfied, the criteria for service connection for PTSD are met.


ORDER

Service connection for PTSD is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


